DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/3/2020. Claims 1-27 are pending and considered below.

Drawings
The drawings are objected to because the components illustrated in FIG. 2 are numbered in the 200’s, while the specification describes the same components with numbers listed in the 900’s (see paragraphs [0019-0033] (PGPub)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to because the components illustrated in FIG. 2 are numbered in the 200’s, while the specification describes the same components with numbers listed in the 900’s (see paragraphs [0019-0033]).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sampling device” is a sensor, as disclosed in applicant’s specification, paragraph [0035].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-27, step 1 analysis, the subject matter of claims 1-27 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-27 are directed to a method.
Claims 1-27 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-27 are directed to a method for providing a data record that is related to a sample. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a pilot noting a sensor reading. Thus, the claims recite a mental process.
Claims 1-27 include the revised step 2A, prong two, additional elements of sampling an occupant zone of an aircraft and making the data record broadly available. Sampling an occupant zone of an aircraft amounts to mere data gathering, which is a form of insignificant extra-solution activity. Making the data record broadly available represents insignificant post-solution activity. Claims 1-27 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-27 generally link the use of the abstract idea to a particular technological environment or field of use (aircraft). 
Claims 1 and 8-27 do not include any step 2B additional elements. Claims 2-7 include the step 2B additional element of a sampling device (sensor). Applicant’s specification does not provide any indication that the sampling device is anything other than a conventional sensor. Sampling an occupant zone of an aircraft is a well-understood, routine and conventional function when claimed using a generic sensor. Sensors are widely prevalent and in common use in aircraft. Sensors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the aircraft industry. Therefore, claims 1-27 are rejected under 35 U.S.C. 101.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14-18 and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgeson (US-2008/0163670-A1, hereinafter Georgeson).
Regarding claim 1, Georgeson discloses:
sampling an occupant zone of an aircraft to produce a sample (paragraphs [0043-0047]; FIG. 1, sensor systems-102; and FIG. 5, sensor system-102, reader-308, and passenger seating area-500);
providing a data record that is related to the sample (paragraphs [0020-0025] and FIG. 1, onboard processing system-104); 
making the data record broadly available (paragraphs [0025-0030] and FIG. 1, Structure and Systems Health Monitoring System (SSHMS) - 100, data acquisition module-134, contextual information database-135, situation awareness analyzer-136, contextual analyzer-138, array sensing algorithm module-146, and discovery module-148); and
at least in the event of an outbreak, epidemic, or pandemic involving at least one of the occupants of the occupant zone of the aircraft (paragraphs [0039-0046]).
Regarding claim 2, Georgeson further discloses:
wherein the act of sampling includes the act of using a sampling device thereby providing the sample (paragraphs [0043-0047]; FIG. 1, sensor systems-102; and FIG. 5, sensor system-102, reader-308, and passenger seating area-500).
Regarding claim 3, Georgeson further discloses:
wherein the act of providing a data record related to the sample is related to the act of using the sampling device (paragraphs [0020-0025] and FIG. 1, sensor systems-102, and onboard processing system-104).
Regarding claim 4, Georgeson further discloses:
wherein the data record includes identification information (paragraphs [0040], [0043] and [0045]).
Regarding claim 5, Georgeson further discloses:
wherein the identification information includes information identifying the sampling device (paragraphs [0030] and [0043], sensor system may be configured to monitor a group of passengers).


Regarding claim 6, Georgeson further discloses:
wherein the identification information includes information identifying the aircraft (paragraph [0040], divert the aircraft and/or permit quarantining the passengers).
Regarding claim 7, Georgeson further discloses:
wherein the identification information includes information identifying at least one occupant of the aircraft (paragraph [0045], monitor passenger biometrics).
Regarding claim 8, Georgeson further discloses:
wherein the data record includes time or date information (paragraph [0030], enable time and space based analysis).
Regarding claim 9, Georgeson further discloses:
wherein the data record includes flight information (paragraph [0029], a record of the environment and/or the biometrics of one or more passengers on the airplane during flight).
Regarding claim 10, Georgeson further discloses:
wherein the data record includes a flight number (paragraph [0040], divert the aircraft and/or permit quarantining the passengers).
Regarding claim 14, Georgeson further discloses:
further including the act of performing an analysis of the quality of the sample (paragraph [0030]).
Regarding claim 15, Georgeson further discloses:
wherein the data record includes quality information related to the analysis of the quality of sample (paragraph [0030]).
Regarding claim 16, Georgeson further discloses:
wherein the quality information includes information about a contaminant (paragraph [0041]).

Regarding claim 17, Georgeson further discloses:
wherein the information about a contaminant includes information about pathogens (paragraph [0041]).
Regarding claim 18, Georgeson further discloses:
wherein the information about pathogens includes information about bacteria (paragraph [0041]).
Regarding claim 20, Georgeson further discloses:
wherein the information about pathogens includes information about viruses (paragraph [0041]).
Regarding claim 21, Georgeson further discloses:
further comprising the act of creating the data record (paragraphs [0029-0030]).
Regarding claim 22, Georgeson further discloses:
further comprising the act of reading the data record (paragraphs [0032-0033]).
Regarding claim 23, Georgeson further discloses:
further comprising the act of updating the data record (paragraph [0030]).
Regarding claim 24, Georgeson further discloses:
further comprising the act of deleting the data record (paragraph [0030]).
Regarding claim 25, Georgeson further discloses:
further comprising the act of including the data record as part of a set of data records (paragraphs [0025-0030] and FIG. 1, Structure and Systems Health Monitoring System (SSHMS) - 100, data acquisition module-134, contextual information database-135, situation awareness analyzer-136, contextual analyzer-138, array sensing algorithm module-146, and discovery module-148).


Regarding claim 26, Georgeson further discloses:
further comprising the act of extrapolating a second data record from the set of data records (paragraph [0030], data from the individual sensor systems is intelligently analyzed to extract information and the information from multiple sensor systems utilizing sensors of different modalities is intelligently combined to create a fused situational awareness view of the overall passenger state).
Regarding claim 27, Georgeson further discloses:
further comprising the act of including the data record as part of the log book of the aircraft (paragraph [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 -12 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson, as applied to claim 1 above, and further in view of Cabos (US-2013/0028174-A1, hereinafter Cabos).
Regarding claim 11, Georgeson does not disclose including an airport code in the data record. However, Cabos discloses the use of meta language for processing of aviation related messages, including the following features:
wherein the data record (paragraph [0172]); and
includes an airport code (paragraphs [0111] and [0117]).
Cabos teaches that an aircraft related text message should be processed and an encoded message should be generated which includes an airport code and crew health data (paragraphs [0111], [0117] and [0172]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the inclusion of an airport code in aircraft related text messages of Cabos into the system of monitoring and reporting sensed passenger health of Georgeson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing additional useful information when reporting passenger disease.
Regarding claim 12, Georgeson does not disclose including coordinate information in the data record. However, Cabos further discloses:
wherein the data record includes coordinate information (paragraph [0180]).
Cabos teaches that endpoint coordinates of the straight segments of trajectories and regional boundaries should be included in an encoded message (paragraph [0180]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the inclusion of endpoint coordinates in aircraft related text messages of Cabos into the system of monitoring and reporting sensed passenger health of Georgeson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing additional useful information when reporting passenger disease.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson, as applied to claim 1 above, and further in view of Kapadia et al. (US-2005/0065682-A1, hereinafter Kapadia).
Regarding claim 13, Georgeson does not disclose that the data record includes speed information. However, Kapadia discloses a system for transportation vehicle monitoring, feedback and control, including the following features:
wherein the data record includes speed information (paragraph [0138]).
Kapadia teaches that archived scenario information should include the speed of the aircraft (paragraph [0138]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the recording of aircraft speed information of Kapadia into the system of monitoring and reporting sensed passenger health of Georgeson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing additional useful information when reporting passenger disease.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson, as applied to claim 17 above, and further in view of Peltz et al. (U.S. Patent Number 9,175,356, hereinafter Peltz).
Regarding claim 19, Georgeson does not disclose that the information about pathogens includes information about fungi. However, Peltz discloses an infectious disease detection system, including the following features:
wherein the information about pathogens includes information about fungi (col. 7, lines 24-35).
Peltz teaches that a microbial monitor should be used to identify viruses, bacteria, fungus, organic allergens, and other particles that may have DNA (col. 7, lines 24-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the microbial monitor of Peltz into the system of monitoring and reporting sensed passenger health of Georgeson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing additional useful information when reporting passenger disease.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (US-2012/0035279-A1) discloses a method for screening a traveler for an evaluation of the traveler’s physical condition or health status.
Murray (US-2017/0308679-A1) discloses a method for rapid screening of individuals who may have been exposed to and carrying biological agents potentially contagious or otherwise harmful to the general public.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667